Citation Nr: 0004640	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  97-03 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable disability rating for 
residuals of a hemorrhoidectomy.

2.  Entitlement to a compensable disability rating for 
residuals of a right thigh laceration.

3.  Entitlement to a compensable disability rating for 
traumatic arthritis of the right ankle.

4.  Entitlement to a compensable disability rating for 
traumatic arthritis of the left ankle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
August 1988, and from December 1990 to December 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which, among other things, granted service 
connection for the disabilities listed above, and assigned 
noncompensable (zero percent) disability ratings for all of 
them, effective December 3, 1994.  During the course of this 
appeal, the veteran moved, and the RO in Los Angeles, 
California, now has jurisdiction over this case.  


REMAND

In general, a veteran's claim of increasing severity of a 
service-connected disability establishes a well-grounded 
claim for an increased evaluation.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  Therefore, the Board finds that the 
veteran's claims for compensable evaluations for 
hemorrhoidectomy residuals, right thigh laceration residuals, 
traumatic arthritis of the right ankle, and traumatic 
arthritis of the left ankle are well-grounded.  Because these 
claims are well-grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  For the reasons stated below, the 
Board finds that additional development is necessary for a 
full and fair determination of the veteran's case.

In the instant case, the Board notes that the last 
examination conducted for the disabilities at issue was in 
April 1996.  Since this examination was almost four years 
ago, and there is no medical evidence on file since that time 
regarding the hemorrhoidectomy residuals, right thigh 
laceration residuals, traumatic arthritis of the right ankle, 
or the traumatic arthritis of the left ankle, the Board is of 
the opinion that the evidence may not accurately reflect the 
current nature and severity of the veteran's service-
connected disabilities.  Accordingly, new examinations of 
these disabilities are necessary.

Furthermore, the Board notes that the RO determined in a 
March 1999 Deferred Rating Decision that a new examination 
was necessary with respect to the veteran's ankles as the 
last examination was conducted before DeLuca v. Brown, 8 Vet. 
App. 202 (1997).  In this case, it was held that when 
evaluating disabilities of the musculoskeletal system the 
examinations must include consideration of all factors 
identified in 38 C.F.R. §§ 4.40 and 4.45.  Thus, a VA 
examination report must provide detailed information -- not 
only with regard to any functional loss, but any limitation 
of function due to pain, weakness, fatigability, and 
incoordination, pain on use and movement of the joint 
affected during flare-ups -- in order to permit an equitable 
evaluation of the veteran's claim.  See DeLuca at 206.  The 
evidence on file indicates that the veteran was scheduled for 
a new examination in May 1999, but failed to appear.  

The Board notes that it has been held that a claim placed in 
appellate status by disagreement with the original or initial 
rating award (service connection having been allowed) but not 
yet ultimately resolved, as is the case here with the 
hemorrhoidectomy residuals, right thigh laceration residuals, 
traumatic arthritis of the right ankle, and traumatic 
arthritis of the left ankle, remains an "original claim" 
and is not a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In such cases, separate compensable 
evaluations must be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known as 
"staged" ratings.  Id. at 126.  Since the veteran's claims 
for compensable evaluations are from an initial rating award, 
the concept of "staged ratings," applies in the instant 
case.

38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  38 C.F.R. § 3.655 addresses 
the consequences of a veteran's failure to attend scheduled 
medical examinations.  That regulation at (a) provides that, 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  However, 
when the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.  Pursuant to Fenderson, the veteran's claims 
constitute original claims, not claims for increase.

The Board notes, however, that the actual notification to 
report for the May 1999 VA examination is not on file.  
Consequently, the Board cannot ascertain whether notice was 
actually sent to the veteran's correct address of record.  
Thus, the Board cannot determine whether the veteran received 
adequate notice of the scheduled examination.  Therefore, the 
Board concludes that it has no choice but to remand the case 
to provide the veteran with one more opportunity to report 
for a VA examination.

For the reasons stated, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for 
hemorrhoidectomy residuals, right thigh 
laceration residuals, traumatic arthritis 
of the right ankle, and traumatic 
arthritis of the left ankle.  After 
securing the necessary release, the RO 
should obtain those records not on file.

2.  After obtaining any additional 
medical records to the extent possible, 
the RO should schedule the veteran for 
examination(s) to determine the nature 
and severity of his hemorrhoidectomy 
residuals, right thigh laceration 
residuals, traumatic arthritis of the 
right ankle, and traumatic arthritis of 
the left ankle.  The claims folder should 
be made available to the examiner for 
review before the examination.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination reports to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the record.  The RO's adjudication of 
the claims for compensable evaluations 
should reflect consideration of the 
concept of "staged ratings," pursuant 
to Fenderson, supra.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


